Case 1:19-cv-00874-RBJ-MEH Document 341 Filed 01/22/21 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00874-RBJ-MEH

   WARNER BROS. RECORDS INC., et al.,

                          Plaintiffs,
   v.

   CHARTER COMMUNICATIONS, INC.,

                          Defendant.


                  ORDER REGARDING FURTHER SOURCE CODE REVIEW


            Having reviewed and considered the parties’ Stipulated Motion for Source Code review,

    I hereby order that the Motion is granted. The review of Audible Magic’s source code

    scheduled for February 9 and February 10, 2021 is necessary for the orderly proceeding of this

    case.

             SO ORDERED this 22nd day of January, 2021.

                                                              BY THE SPECIAL MASTER




                                                              Regina M. Rodriguez
                                                              Special Master




                                                   1
